DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/21.
Applicant’s election without traverse of Group I (claims 1-12 and 20) in the reply filed on 11/3/21 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 and 20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 1-12 are directed to a method (i.e., a process), and claim 20 is directed to a computer program product (i.e., a machine).  Accordingly, claims 1-12 and 20 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:
1. A method for providing a uniquely mapped dental health service package to a user by providing uniquely mapped dental information of the user on a digital device, the method comprising: 
- creating a dental health service package comprising a dental scheme for an individual user, the dental scheme comprising dental care actions to be performed by the user on its set of teeth, wherein the dental health service package is uniquely mapped for a set of teeth of the individual user in that is adapted to the set of teeth of the user, and wherein the dental health service package comprises electronically encoded information regarding the set of teeth of the individual user; 
- storing the uniquely mapped dental health service package in a memory by a dental specialist; 
- accessing the memory by the user using a digital device; 
- obtaining the uniquely mapped dental health service package of the user by the user using the digital device; and 
- providing to the user the uniquely mapped dental health service package of the user, 
               wherein providing the uniquely mapped dental health service package to the user comprises displaying on a digital device a representation, of the set of teeth of the user and/or the individualised dental care actions for each of the teeth in the set of teeth.  


Accordingly, the claim recites at least one abstract idea.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  
The limitations of claim 1 and similar claim 20, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting a digital device, memory, and a computer program product comprising computer-executable instructions used to perform the limitations, nothing in the claim elements precludes the steps from being certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or 
This judicial exception is not integrated into a practical application. In particular, the digital device, memory, and computer program product are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of creating electronically encoded information, storing data, accessing data, obtaining data, and displaying data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 
Claims 2-12 are ultimately dependent from Claim(s) 1 and include all the limitations of Claim(s) 1. Therefore, claim(s) 2-12 recite the same abstract idea. Claims 2-12 describe further limitations regarding performing steps to create the package, analyzing the dental image, selecting dental care actions, providing information, and sending notifications. These are all just further describing the abstract idea recited in claim 1 and/or the abstract idea of “mental processes” since some of the steps can be performed in the human mind, without adding significantly more.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1, 2, and 20 recite “a user” and also an “individual user”. It is unclear from the language of the claims if the “user” and “individual user” are the same person, or two individuals. 
Claims 1 and 20 recite the limitation "the individualised dental care actions" in claims 18-19 of claim 1 and lines 19-20 of claim 20.  There is insufficient antecedent basis for this limitation in the claims.
Claim 5 recites the limitation "the sequence of interdental cleaning" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the duration and/or intensity" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the first, second, third and fourth stored information" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the interdental cleaning of the spaces between the teeth" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the visual inspection" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10 and 12 recite the limitation "the dental health information package" in lines 2 & 7 of claim 10 and line 14 of claim 12.  There is insufficient antecedent basis for this limitation in the claims.
Claims 11 and 12 recite the limitation "the dental scheme actions" in lines 7-8 of claim 11 & lines 20-21 of claim 12 and “the information provided by the user” in line 12 of claim 11 & line 25 of claim 12 .  There is insufficient antecedent basis for these limitation in the claims.
Claim 12 recites the limitation "the dental image and/or visual inspection" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the sensitivity" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the dental health actions" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 20 recites the limitation "the program" in lines 20-21.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3, 4, 7, and 9 incorporate the deficiencies of claim 1, through dependency, and are therefore also rejected.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benn et al. (US 2002/0178032 A1).

- creating a dental health service package comprising a dental scheme for an individual user, the dental scheme comprising dental care actions to be performed by the user on its set of teeth, wherein the dental health service package is uniquely mapped for a set of teeth of the individual user in that is adapted to the set of teeth of the user, and wherein the dental health service package comprises electronically encoded information regarding the set of teeth of the individual user (para. 52-55 and 61-71 & Figures 10A-10H of Benn; note the tooth display and that a user selects a tooth region to be examined, and providing treatment recommendations for a patient based on the risk assessment); 
- storing the uniquely mapped dental health service package in a memory by a dental specialist (para. 10 & 61-71 of Benn; patients are automatically assessed for caries risk based on initial screening information input via a keyboard or other data entry method and caries data entered into the tooth chart by a dentist); 
- accessing the memory by the user using a digital device (para. 10 of Benn; note the memory unit); 
- obtaining the uniquely mapped dental health service package of the user by the user using the digital device (para. 10, 11, and 52-55 of Benn; note that each displayed tooth represents the condition of the patient's teeth as recorded in a patient database of patient dental records and note the step of acquiring an image of a patient's tooth and import the image into the patient information database. Once the image is imported, a user can retrieve the image as an interactive tooth icon.); and 
- providing to the user the uniquely mapped dental health service package of the user, wherein providing the uniquely mapped dental health service package to the user comprises displaying on a digital device a representation, of the set of teeth of the user and/or the individualised dental care 
(B) Referring to claim 2, Benn discloses wherein creating a dental health service package for an individual user comprises: - performing at least one of: - visual inspection by a dental specialist of the set of teeth of the user (para. 55 & 71 of Benn).
	Insofar as the claim recites “at least one of,” it is immaterial whether or not the other elements are also disclosed.
(C) Referring to claim 3, Benn discloses wherein analysing the dental image comprises one or more of the following actions: - determining a position of any gaps or openings due to missing teeth and/or molars in a jaw bone of the user and/or a position of the gaps or openings due to missing teeth and/or molars relative to other teeth (para. 4 of Benn).
Insofar as the claim recites “one or more of” it is immaterial whether or not the other elements are also disclosed.
(D) Referring to claim 4, Benn discloses wherein selecting dental care actions to be performed by the user comprises: - storing first information comprising a sequence of brushing and/or cleaning of the teeth of the user; and/or - storing second information comprising a duration and/or intensity of brushing and/or cleaning to be performed by the user for each of teeth and/or molars; wherein the first and/or second information is uniquely mapped for the user (para. 61 of Benn).  
(E) Referring to claim  8, Benn discloses the method further comprising: - providing information on dental corrections and dental repairs, which include information on crowns of teeth, dental fillings, oral implants and dental prosthesis, during the visual inspection of the set of teeth of the user; and - adding the information on dental corrections and dental repairs to a dental image of the set of teeth of the user, in the form of a digital, interactive layer on the dental image (para. 52, 56, and 63 of Benn).  
one or more of: - instructions on dental health actions to be performed based on user-actions comprising intake of nutrition; 4Appl. No. 16/632,980Docket No.: 1865.00106 Response Dated November 3, 2021Examiner: NAJARIAN, LENA Reply to Restriction Requirement of September 13, 2021TC/A.U. 3686 - information on nutrition intake comprising amount and/or frequency of nutrition intake of the user; and - feedback information to the dental health information package in response to a dental health actions performed by the user; and - storing the respectively supplied instructions, information on nutrition intake comprising amount and/or frequency of nutrition intake, and/or feedback information in a logbook of the dental health service package (para. 5 & 61 of Benn; note the sugar use and reducing sugar between meals).  
Insofar as the claim recites “one or more of” it is immaterial whether or not all the elements are disclosed.
(G) Claim 20 differs from claim 1 by reciting “A computer program product comprising computer-executable instructions” and “when the program is run on a computer” (see para. 9 & 10 of Benn).
	The remainder of claim 20 repeats substantially the same limitations as claim 1, and is therefore rejected for the same reasons given above.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benn et al. (US 2002/0178032 A1) in view of Xi et al. (US 2017/0188836 A1)
(A) Referring to claim 5, Benn does not disclose wherein selecting dental care actions to be performed by the user comprises: 3Appl. No. 16/632,980Docket No.: 1865.00106 Response Dated November 3, 2021Examiner: NAJARIAN, LENA Reply to Restriction Requirement of September 13, 2021TC/A.U. 3686 - storing third information comprising the sequence of interdental cleaning of the teeth of the user; and/or - storing fourth information comprising the duration and/or intensity of interdental cleaning to be performed by the user for each of the spaces between the teeth; wherein the third and/or fourth information is uniquely mapped for the user.  
	Xi discloses wherein selecting dental care actions to be performed by the user comprises: 3Appl. No. 16/632,980Docket No.: 1865.00106 Response Dated November 3, 2021Examiner: NAJARIAN, LENA Reply to Restriction Requirement of September 13, 2021TC/A.U. 3686 - storing third information comprising the sequence of interdental cleaning of the teeth of the user; and/or - storing fourth information comprising the duration and/or intensity of interdental cleaning to be performed by the user for each of the spaces between the teeth; wherein the third and/or fourth information is uniquely mapped for the user (para. 41, 48, and 62-66 of Xi ).  
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Xi within Benn.  The motivation for doing so would have been to ensure adequate brushing (para. 63 of Xi).
(B) Referring to claim 6, Benn does not disclose wherein at least one of the first, second, third and fourth stored information is provided to the user on a screen of the digital device, wherein providing the information comprises displaying the dental image of the user and a visual indicator that displays one or more of the sequence, duration and/or intensity of the brushing for each of the teeth, and/or the interdental cleaning of the spaces between the teeth.  
	Xi discloses wherein at least one of the first, second, third and fourth stored information is provided to the user on a screen of the digital device, wherein providing the information comprises displaying the dental image of the user and a visual indicator that displays one or more of the sequence, 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Xi within Benn.  The motivation for doing so would have been to ensure adequate brushing (para. 63 of Xi).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benn et al. (US 2002/0178032 A1) in view of Xi et al. (US 2017/0188836 A1), and further in view of Knight (US 2017/0110027 A1).
(A) Referring to claim 7, Benn and Xi do not disclose wherein the dental image and the visual indicator are incorporated in a video feed that is uniquely mapped to the user, that provides a uniquely mapped guideline for dental care of the set of teeth of the user.  
	Knight discloses wherein the dental image and the visual indicator are incorporated in a video feed that is uniquely mapped to the user, that provides a uniquely mapped guideline for dental care of the set of teeth of the user (Fig. 2F & para. 11, 20, 27, and 28 of Knight).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Knight within Benn and Xi. The motivation for doing so would have been to illustrate a particular dental service (para. 11 of Knight).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benn et al. (US 2002/0178032 A1) in view of Knight (US 2017/0110027 A1).
(A) Referring to claim 9, Benn does not disclose additionally comprising providing a list of equipment that is uniquely mapped to the user and that is required for performing the dental care actions in the dental scheme, wherein the list is provided by a logistics module of the dental health service package.  

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Knight within Benn. The motivation for doing so would have been to allow the assistant to learn about equipment used for the service (para. 24 of Knight).


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benn et al. (US 2002/0178032 A1) in view of Slonh (US 8,751,602 B1).
(A) Referring to claim 11, Benn does not disclose further comprising sending uniquely mapped push-notifications to the digital device of the user as part of the dental scheme, wherein the push-notifications include one or more of the following notifications: - a reminder of an appointment with the dental specialist; - a notification of a dental hygiene action to be performed by the user according to the dental health service package; and - a notification to fill out a questionnaire and/or update a status of the dental scheme actions to be performed by the user, wherein the questionnaire and/or the status update is coupled to the dental health service package and therewith is uniquely mapped to that user; and - a feedback notification, preferably a random feedback notification, which notification is adapted to the information provided by the user in the status update or questionnaire, wherein the feedback notification preferably includes a motivational message.
one or more of the following notifications: - a reminder of an appointment with the dental specialist (col. 4, lines 20-55 of Slonh). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Slonh within Benn. The motivation for doing so would have been to provide pertinent information to the user (col. 4, lines 37-55 of Slonh).        
Insofar as the claim recites “one or more of” it is immaterial whether or not all the elements are disclosed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072. The examiner can normally be reached Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LENA NAJARIAN/Primary Examiner, Art Unit 3686